DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive.
The Applicant does not present any comments or arguments to explain why “it is clear that Choi neither discloses nor suggests the Features (C) to (E).” (Remarks, page 11).  The Final Rejection presented specific citations and explanation to support the art limitation analysis of Choi against (C) and (D) (Final, pages 3 and 5-6; Feature (C) was formerly (D), and Feature (D) was formerly (E);  Feature (E) is new).  The Applicant cites to Choi paragraphs 133, 68 and 74, but does not follow it up with any analysis or explanation to support their position.  This is not persuasive to show an error in the art rejection. 
Regarding new Feature (E), the negotiation unit is disclosed by Choi (par 60), the Applicant’s Admitted Prior Art (“APA”; specification, paragraphs 23-30) and the Qi Specification document (the non-patent literature submitted with the 10/10/22 IDS).   Choi discloses that its transmitter follows the WPC standard (see par 54), which includes the phases of figure 2.  Within these phases, the transmitter and receiver exchange communication “to confirm requirement information for wireless charging, such as [] a power requirement” (par 60).  This is interpreted as negotiating for guaranteed power.
The Applicant’s specification discloses that negotiation to determine the guaranteed power is part of the “WPC standard” (par 23).  Because it is a “standard”, it is prior art (despite the specification not using this term).  The Applicant cannot claim the WPC standard as their own (the entire point of the standard is that it is free for all to use).
Lastly, the Qi Specification discloses that negotiation to determine a guaranteed power is a known part of the Qi standard (page 56).  
The negotiation is clearly part of how a transmitter and receiver detect each other and agree on power levels before power transfer begins.  The independent claims only broadly recite the negotiation without acknowledging the other steps (selection, ping, etc.).  No comments or explanation have been submitted to indicate how adding just one part of the Qi standard (negotiation) is patentable over the prior art. 

Claim Objections
Claims 1, 13 and 17 are objected to because the negotiating limitation is directed to how the transmitter interacts with the power receiving apparatus, but is it “Based on detection of the tag”.  It would appear that negotiating with the receiver would be “based on not detecting the tag” (if there is no tag, then there is a power receiving apparatus instead).  
Claim 30 is objected to because, like indicated above, the claim recites that the negotiation is “based on detection of the collision”.  If there is a collision, then the transmitter can not have successfully identified and communicated with the receiver.  It would take the absence of a collision (no communication errors) for negotiations to be possible.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no written description support in the original filed application for the limitation in claim 30 of “a detection unit configured to detect a collision between a plurality of response signals to the polling”.  
The specification discloses that the transmitter sends a Polling request, monitors the response and “if an error has been detected”, it notifies the WPC processing unit. “The error means a failure in communication related to the standard of NFC… An example of the error is a so-called collision error” (par 55).  The specification discloses that a collision is an example of why an error would be detected.  The transmitter, however, only detects the error.  Thus, there is only written description support in the originally filed specification for detecting a polling error. 
That the error is caused by a collision is an inference (a best guess).  The collision itself is not detected.  The specification does not disclose any collision detection.  The person of ordinary skill in the art would have understood the difference between detecting an error (to indirectly infer a collision) and directly detecting a collision.  The evidence of record indicates that the Applicant only had possession of the former (detect an error) and not the latter (detect a collision).  
An analogy would be a disclosure that observing that your car is wet could be the result of rain.  The claim then recites “a unit to detect rain”.  The car could have gotten wet from other causes (sprinkler, water balloon, etc.).  The disclosure of detecting water on the car (to make an inference as to what event caused it) is not the same as detect the event itself. 
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonable conclude that the inventor had possession of the claimed invention.” MPEP §2163(I).  In the present instance, the specification only describes the broader detection of an error (par 55).  The skilled artisan would have understood that there is no disclosure of the narrower “a detection unit configured to detect a collision” (i.e. why there was an error).
Claim 31 is similarly rejected because it depends from, and includes the deficiencies of, claim 30. 
There is also no written description support in the originally filed application for the limitation in claim 30 of that the negotiation unit is configured to negotiate “based on detection of the collision”.  As discussed above, the specification only provides written description support for detection of a polling error (not what caused the error). 
Claim 31 is similarly rejected because it depends from, and includes the deficiencies of, claim 30. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, 17 and 21-31 are rejected under 35 U.S.C. 102(a)(2) as being Choi by (US 2019/0148966).
With respect to claim 1, Choi discloses a power transmitting apparatus (fig 1, 4, 11A-B, 12; par 50-53, 64-83, 108-134, 143) comprising: 
a power transmitting unit (110, 131) configured to wirelessly transmit power to a power receiving apparatus via a first antenna (131); 
a polling unit (step S1207; par 124, 133) configured to perform polling based on a standard of NFC via a second antenna different (121) from the first antenna (121 is clearly different than 131); 
an obtaining unit (reception of step S1212; par 125) configured to obtain, via the second antenna, identification information of an object that responds to the polling; and
a detection unit (120; step S1213) configured to detect, based on the identification information obtained by the obtaining unit, a tag performing communication based on the standard of NFC (par 126 134); and
a negotiation unit configured to negotiate, based on detection of the tag, with the power receiving apparatus to determine a guaranteed power (par 60).
Choi discloses determining the presence of a cross connection.  A cross connection is when one transmitter tries to initiate wireless power transfer to two receivers or when one receiver is recognized by two different transmitters.  To prevent this, Choi uses a polling unit to communicate with the detected object.  The polling unit uses NFC to send a first ID.  The object will then respond with a second ID.  If the IDs match, then there is only one object in the vicinity and the transmitter (“a detection unit”) determines this to be the receiver. If the ID’s don’t match, then the transmitter (“a detection unit”) determines that an NFC tag is present. 
Choi’s disclosure of using “units” to determine the presence of an apparatus is not limited to figure 4.  Figures 3 and 5-10 also show how Choi intends for its transmitter to use units to communicate two distinct signals to the receiver (one NFC, the other using another format) in order to verify if the apparatus being detected is the same or not. 
It is noted that the specification does not clearly define the first and second detection units as distinct structural elements.  The specification appears to disclose that the receiver detection is carried out by “functional blocks” (fig 3) within the controller (101).  Choi’s cross connection method is carried out within controller 130.  The functional blocks that carry out the cross-connection method (figs 11A-B, 12) may be interpreted as the detection unit, a polling unit and an obtaining unit.  Or, the detection units may be interpreted as Choi modules 120 & 140.  The Applicant has not addressed or rebutted this interpretation of “units”.
Choi discloses that its transmitter and receiver operate using WPC standards (fig 2; beginning at paragraph 54).  Choi discloses that this includes a selection phase, a ping phase, an identification and configuration phase, and a power transfer phase.  Choi discloses that the transmitter and receiver communicate “to confirm requirement information for wireless charging, such as [] a power requirement” (par 60).  This functionality is interpreted as “a negotiation unit” and the “a power requirement” is interpreted as the “guaranteed power” of the receiver.  This negotiation is carried out with the receiver, after no cross connection has occurred.  Thus, the negotiation is “based on detection of the tag” (in this case, based on detecting that no tag is present).
The Examiner also notes that the grammar of claim 1 indicates that it is the configuration of the negotiation unit “to negotiate, based on detection of the tag, with the power receiving apparatus”.  The rest of the limitation is directed to the intended use of the negotiation – “to determine a guaranteed power” is a separate functionality that is not explicitly recited as its own limitation.  That some information received by the negotiation unit can be used “to determine” more information does not further limit the structure of the negotiation unit itself.  The claim does not recite “a negotiation unit configured to negotiation a guaranteed power” – such a limitation would explicitly indicate what is included in the negotiation.  As currently written, the claim indicates a claimed negotiation unit and the intended use of the information gathered during negotiations.
With respect to claims 2-3, Choi discloses in a case where the tag is detected by the detection unit, the power transmitting unit restricts, or does not perform, wireless power transmission (par 8, 16, 112, 120, 126).  Choi does not perform wireless power transmission “in a case where” a tag and the receiver are present.  This functionality in Choi anticipates both “restricting” wireless power transmission (claim 2) and not performing wireless power transmission (claim 3). Deleting “the power receiving apparatus is detected by the first detection unit” does not prevent this from being a consideration in the actions taken (restricts, does not perform). 
With respect to claim 4, Choi discloses in a case where the tag is not detected by the detection unit, the power transmitting unit performs wireless power transmission based on information regarding power requested by the power receiving apparatus (fig 2, “identification and configuration”; par 60).  
Choi discloses a multi-step process for pairing a transmitter and receiver (see fig 2).  The cross-connection detection process is part of the ping phase (see par 127).  If there is no cross-connection, then there is no tag (the tag is not detected), and the Choi transmitter proceeds to the wireless power transfer phase. 
With respect to claim 8, Choi discloses: 
a first communication unit (140) configured to perform communication related to control of the power transmission, with the power receiving apparatus, via the first antenna (par 83; the communication unit 140 uses in-band communication to communicate via the first antenna 121 and not an out-of-band antenna as described in par 81); and 
a second communication unit (120) configured to perform communication based on the standard of NFC, via the second antenna (131).  
With respect to claim 9, Choi discloses the detection unit detects the power receiving apparatus based on communication with the power receiving apparatus performed by the first communication unit (fig 11A-B, beacons 1101 wake up the receiver causing it to respond with impedance modulation 1101a; par 58-59, 116). 
With respect to claim 10, Choi discloses 
wherein in a case where the power receiving apparatus is operating in a card emulation mode, the first communication unit receives first information identified as an object performing communication based on the standard of NFC, from the power receiving apparatus, 
wherein the second communication unit receives second information identified as an object performing communication based on the standard of NFC, from the apparatus performing communication based on the standard of NFC, and 
wherein, in a case where the first information received by the first communication unit is not the second information received by the second communication unit, the detection unit determines that the tag exists (fig 11A-B; par 121-126). 
Claim 10 begins with “in a case where the power receiving apparatus is operating in a card emulation mode”.  The power receiving apparatus is not a distinct claimed limitation.  The claims are directed to the transmitter.  That the receiver is in “a card emulating mode” does not appear to be relevant.  The claim is directed to the structure of the transmitter that would cause a specific response.  No clarifying remarks have been provided by the Applicant. 
Choi discloses that the first communication unit can receive an ID from the receiver.  Therefore, Choi discloses that “in a case where” the receiver is emulating a card, this ID would indicate something to that effect.  Then, the Choi NFC communication would produce a second ID that must match the first ID in order for wireless power to commence (if they do not match, then the apparatuses are not the same, then a cross connection has occurred because a tag is present).
With respect to claim 11, Choi discloses the first communication unit receives an Extended Identification Packet defined in a standard of Wireless Power Consortium (par 54), and - 51 -10198870US01 wherein the first information is included in the Extended Identification Packet (the Choi first information is provided in response to the beacon signals and are included in the WPC extended ID packet). 
With respect to claim 13, Choi discloses the recited method steps, as discussed above in the art rejection of claim 1.  Like claim 1, the “determine a guaranteed power” is not a distinct method step. The claim does not recite “determine” as a method step.  Rather, the guaranteed power is presented as an intended use limitation of the negotiation. 
With respect to claim 17, Choi discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a power transmitting apparatus including a power transmitting unit configured to carry out the recited methods, as discussed above in the art rejection of claim 1.  Choi discloses that its transmitter is autonomous and uses the appropriate controllers and memory to carry out the cross-connection method (see par 143).  As discussed above in the art rejection of claim 13, the determine a guaranteed power is interpreted as the intended use of the negotiation. 
With respect to claim 21, Choi discloses the guaranteed power is power guaranteed when the power receiving apparatus outputs to a load (par 60).  Choi discloses that its guaranteed power is a “power requirement”.  This means how much power the receiver needs to operate its load. 
With respect to claim 22, Choi discloses the guaranteed power is power guaranteed when the power receiving apparatus receives power from the power transmitting apparatus (par 60; the transmitter is the only source of power for the receiver).
With respect to claim 23, Choi discloses in a case where the tag, performing communication, based on the standard of NFC, is detected, the negotiation unit limits a referenced power referred in determining the guaranteed power (par 8, 16, 112, 120, 126).  Choi discloses that, when an NFC tag is detected, power is reduced/limited (see art rejections of claims 2-3).  Thus, the Choi negotiation unit “limits” the outgoing wireless power. 
With respect to claim 12, Choi discloses in a case where a plurality of objects respond to the polling, the negotiation unit limits the referenced power (par 8, 16, 112, 120, 126).  Choi discloses limiting the power during a cross-connection.  The cross-connection is defined as a plurality of objects responding to the same transmitter identification query (when there should only be one). 
With respect to claim 24, Choi discloses:
a communication unit (140) configured to perform communication with the power receiving apparatus via the first antenna (par 83; see art rejection of claim 8), 
wherein the communication unit transmits information representing a capability of the power transmitting apparatus, the information representing the capability of the power transmitting apparatus including information representing the referenced power (par 60-61).  
	Choi discloses the transmitter communicates with the receiver to confirm the “required power”.  By confirming this information with the receiver, the transmitter indicates that this is the amount of power it will send, thereby making it “referenced power”.
With respect to claim 25, Choi discloses wherein, 
in a case where the tag performing communication based on the standard of NFC is not detected, the referenced power is a first value (par 103), and wherein, 
in a case where the tag performing communication based on the standard of NFC is detected, the referenced power is a second value (par 126) lower than the first value (sending no power is “lower than” sending some power).  
With respect to claim 26, Choi discloses the information of a capability of the power transmitting apparatus is transmitted using a packet of Power Transmitter Capability defined in a standard of Wireless Power Consortium (par 60-61; these paragraphs are part of the WPC standard, as indicated in paragraph 54).  
With respect to claim 27, Choi discloses the communication unit receives a request for transmission of the information representing the capability of the power transmitting apparatus from the power receiving apparatus (par 60-61).  Choi discloses that the transmitter replies to the receiver with confirmation of how much power to send.  
With respect to claim 28, Choi discloses the communication unit receives a packet of General Request defined in a standard of Wireless Power Consortium, the packet representing the request (par 60-61 are part of the WPC standard, as recited in paragraph 54).  
With respect to claim 29, Choi discloses the recited limitations (low power if NFC tag is present, higher power if not present), as discussed above in the art rejections of claims 2-4 and 25. 
With respect to claim 30, Choi discloses the power transmitting apparatus, as discussed above in the art rejection of claim 1.  Choi further discloses: 
a detection unit (120; step S1213) configured to detect a collision between a plurality of response signals to the polling; and 
a negotiation unit configured to negotiate, based on detection of the collision, with the power receiving apparatus to determine a guaranteed power (par 60).  
Claim 30 differs from claim 1 by rephrasing the detection of an NFC tag as the detection of a “collision”.  As noted above, the specification does not provide any written description support for collision detection.  Rather, the specification discloses detecting an “error”, where a collision is an example of what may cause the error (thus, the collision is inferred, not directly detected).  Choi discloses a cross-connection.  This is an error in communication, where interference prohibits the transmitter from maintaining direct communication with one receiver (because an NFC tag is in the way).  The Choi detection of a cross-connection is interpreted as the detection of a “collision”.  Then, when no cross-connection occurs (“based on detection of the collision” means that no collision has occurred), the Choi transmitter begins the process of wireless power transfer, where negotiation is a part (par 60).
With respect to claim 31, Choi discloses the recited limitations, as discussed above in the art rejections of claims 24-25. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Applicant’s Admitted Prior Art (“APA”; specification, par 23-30).  This is an alternative rejection.  
Choi discloses the limitations of the claims, as discussed above.  Namely, Choi discloses the WPC standard.  Figure 2 and the specification description of it, however, do not explicitly label “negotiation”.  Thus, under this alternative interpretation, while Choi does disclose the confirmation of a guaranteed power, it may be interpreted as not expressly disclosing negotiation to determine the guaranteed power.  APA (par 23-30) disclose that negotiation to determine a guaranteed power is a known function of the WPC standard.  
Choi and APA are analogous because they are from the same field of endeavor, namely WPC standards for wireless power transmission.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Choi to include negotiation, as taught by APA.  The motivation for doing so would have been to update Choi to include more functionality of the WPC standard (that is already present in the Choi system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836